           Case 2:16-cr-00100-GMN-DJA Document 400 Filed 02/12/20 Page 1 of 7



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar #13644
     ELHAM ROOHANI
 3   Nevada Bar #12080
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6336
     elham.roohani@usdoj.gov
 6   Attorney for the United States of America

 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8
     United States of America,                    )
                                                  ) Case No. 2:16-cr-100-GMN-CWH
 9
                    Plaintiff,                    )
                                                  ) Government’s Reply in Support of Its
10                                                  Motion to Unseal Transcripts for Appeal
            vs.                                   )
                                                  )
11
     Jan Rouven Fuechtener,                       )
                                                  )
12
                    Defendant.                    )
                                                  )
13

14   Certification: This reply is timely.

15                                          INTRODUCTION

16          The Court should grant the government’s unsealing motion because Fuechtener’s

17   appeal puts at issue subject matter discussed during the October 2, 2018, hearing before

18   Magistrate Judge Hoffman. See ECF No. 373 (sealed portion). Fuechtener’s opposition

19   provides no basis for this Court to deny the government’s motion, and obscures the nature

20   of the challenges he makes on appeal. Because the discussion at the October 2 hearing is

21   undoubtedly pertinent to the claim Fuechtener raises on appeal, fairness dictates that the

22   government be given access to that material so it can respond to Fuechtener’s claim.

23

24

                                              Page 1 of 7
           Case 2:16-cr-00100-GMN-DJA Document 400 Filed 02/12/20 Page 2 of 7



 1                                   FACTUAL BACKGROUND

 2          The appellate waiver in his plea agreement notwithstanding, Fuechtener appealed

 3   from the judgment imposed in this case. 1 In his opening brief, Fuechtener asserts, among

 4   other things, that he was deprived of his constitutional right to counsel during a hearing

 5   before this Court on October 9, 2018. OB 41-46. This Court set the hearing to discuss

 6   Richard Schonfeld’s motion for release of funds for Fuechtener’s defense. Fuechtener got

 7   exactly what he asked for at that hearing – the release of funds for him to be able to hire that

 8   law firm for the remainder of the case. 2

 9          Fuechtener’s prior counsel, Karen Connolly, was not present at the October 9

10   hearing. That is because a week prior on October 2, 2018, Judge Hoffman held a hearing to

11   decide Connolly’s motion to withdraw as counsel, following Schonfeld’s motion for release

12   of funds. The government was not privy to the sealed discussion at the October 2 hearing

13   between Fuechtener, Connolly, and Schonfeld about the scope of the representation in

14   presenting Fuechtener’s defense. But, when the government returned to the courtroom,

15   Judge Hoffman commented that the sealed discussions with Connolly and Schonfeld

16   concerned the scope and nature of the representation by the two attorneys jointly on

17   Fuechtener’s defense. Specifically, Judge Hoffman commented that “the fact that there are

18   two lawyers working on this case may have an impact on the way the government views how

19   this case is being . . . defended.” ECF No. 372, at 5 (emphasis added). Recognizing the

20   nature of Fuechtener’s request, the defense strategy, and that the dual representation was

21

22
     1
           The government has moved to dismiss the appeal in light of the appellate waiver.
23   Fuechtener has not responded and the Ninth Circuit has not ruled on the motion.

24   2
          Fuechtener ultimately elected to retain the services of another law firm with the
     money that the Court released.
                                            Page 2 of 7
           Case 2:16-cr-00100-GMN-DJA Document 400 Filed 02/12/20 Page 3 of 7



 1   necessary for Fuechtener to accomplish his goals, Judge Hoffman explained that Schonfeld

 2   was appearing for Fuechtener “as special counsel for the special specific purpose of getting

 3   [the] funds released,” as part of the defense strategy overall. Id. at 7.

 4          Given this strategy, this Court set the October 9 hearing to consider Schonfeld’s

 5   release-of-funds motion. ECF Nos. 295, 296, 304 (minute order setting hearing entered on

 6   October 3, 2018). Schonfeld represented Fuechtener at the hearing. During the hearing, the

 7   Court considered and decided only Schonfeld’s motion. At the beginning of the hearing, the

 8   Court gave Fuechtener the choice to continue the hearing until Connolly was present;

 9   Fuechtener elected to proceed without Connolly because the hearing dealt with Schonfeld’s

10   motion, to which Connolly was not a signatory. This was entirely consistent with the

11   comments made by Judge Hoffman precipitated by the sealed discussion with Fuechtener,

12   Connolly, and Schonfeld. Based on Judge Hoffman’s comments, the government spoke

13   with and negotiated with Schonfeld regarding the amounts to be released as represented at

14   the hearing. Connolly was never a part of those conversations because it was not her motion

15   and outside the scope of her representation. Schonfeld represented Fuechtener for the

16   purposes of the release-of-funds motion.

17                                              ANALYSIS

18          In his opposition to the government’s unsealing motion, Fuechtener asserts that he

19   did not put at issue any communications from the sealed hearing. The record belies this

20   claim. Although he suggests the conversations about the scope of representation are

21   irrelevant, it is abundantly clear that the government cannot respond to his arguments

22   without the statements concerning representation that he and his attorneys made to Judge

23   Hoffman outside the government’s presence. There is no doubt that something was said

24   between Fuechtener, Connolly, and Schonfeld during the sealed portion of the hearing

                                                Page 3 of 7
          Case 2:16-cr-00100-GMN-DJA Document 400 Filed 02/12/20 Page 4 of 7



 1   pertaining to the scope of representation, i.e., who was representing Fuechtener for each

 2   particular request made to the Court. Indeed, Judge Hoffman’s comments would make no

 3   sense otherwise. If the discussion concluded that Schonfeld was representing Fuechtener for

 4   the purposes of the motion for release of funds, then Fuechtener was not deprived of his

 5   right to counsel during the October 9 hearing on that motion. To be sure, Connolly’s

 6   absence would have no bearing whatsoever on Fuechtener’s right to counsel during a

 7   hearing where he was fully represented by a different attorney of his choice, especially

 8   where that attorney achieved what Fuechtener desired.

 9          Rather than engaging with these facts, Fuechtener quarrels with the government’s

10   case citations for axiomatic, general propositions of law. ECF No. 398, 2-4. Fuechtener

11   assumes that the attorney-client privilege can only be waived when the defendant asserts

12   ineffective assistance of counsel or maintains that he was relying on advice of counsel. Id.

13   But, as this Court is aware, waiver can occur in many contexts. And, applying the very case

14   Fuechtener cites, one such context is when the defendant tries to shield conversations that

15   are essential to the government’s response on appeal. See e.g., United States v. Amlani, 169

16   F.3d 1189, 1195 (9th Cir. 1999) (explaining that to defend against contentions on appeal,

17   “the government must have access to communications that describe events surrounding” the

18   claim); United States v. Plache, 913 F.2d 1375, 1379 (9th Cir. 1990) (waiver by partial

19   voluntary disclosure).

20          Based on the comments made by Judge Hoffman, there has already been a partial

21   voluntary disclosure, which permits full disclosure under Plache. Further, Judge Hoffman’s

22   comments suggest this situation was of Fuechtener’s own making. If Fuechtener requested

23   that Schonfeld represent him for the purposes of the motion (and at any hearing set on the

24   motion), then Fuechtener created the representation situation about which he now

                                               Page 4 of 7
          Case 2:16-cr-00100-GMN-DJA Document 400 Filed 02/12/20 Page 5 of 7



 1   complains. Even assuming arguendo any error occurred, failure to disclose the sealed

 2   transcript prevents the government from meaningfully analyzing and responding to what the

 3   error was, who caused it, and what effect, if any, the error had.

 4          In his opening brief on appeal and his opposition to the government’s unsealing

 5   motion, Fuechtener takes internally inconsistent positions. On appeal, he claims he was not

 6   represented by Schonfeld; accordingly he has no privilege to assert regarding any

 7   representations about Schonfeld’s role during the sealed hearing. But if he was represented

 8   by Schonfeld, as Judge Hoffman’s comments suggest, then these conversations are essential

 9   to showing that his claim ultimately fails because his attorney was present and representing

10   him at the hearing. To respond in any event, the government needs access to the

11   conversations.

12          To be clear, the government has no interest in any conflicts between Fuechtener and

13   Connolly that were not based on the motion for release of funds. But Judge Hoffman’s

14   comments suggest a large portion (if not all) of the hearing related to who was representing

15   Fuechtener and for what purpose as part of an overall defense strategy. To the extent the

16   transcript contains some irrelevant conversation, the government has no objection to the

17   Court fashioning limited release. If the Court determines that the sealed transcript is

18   relevant to refuting the claims on appeal, however, it should be disclosed to the government

19   and unsealed.

20

21

22

23

24

                                               Page 5 of 7
          Case 2:16-cr-00100-GMN-DJA Document 400 Filed 02/12/20 Page 6 of 7



 1                                         CONCLUSION

 2          To refute Fuechtener’s claim on appeal that he was denied representation, the

 3   government needs to understand the nature of the sealed discussion concerning

 4   representation vis-à-vis Schonfeld and Connolly. The government’s need to fully develop

 5   the record on appeal and adequately respond to Fuechtener’s claim constitutes a compelling

 6   interest for unsealing because, without understanding the context for the Court’s comments

 7   about the scope of representation, the government will be unable to make an informed

 8   decision about how best to respond to Fuechtener’s claim.

 9          Based on the above, the government respectfully requests that, to the extent

10   necessary, this Court rule that Fuechtener has waived his attorney-client privilege as

11   related to issues he raised on appeal, and order that the transcripts contained at ECF

12   No. 373 be unsealed so that the Clerk of the Court may provide a copy to the

13   government.

14          DATED this 12th day of February, 2020

15                                                     Respectfully submitted,

16                                                     NICHOLAS A. TRUTANICH
                                                       United States Attorney
17
                                                            //s//
18
                                                       ELHAM ROOHANI
19                                                     Assistant United States Attorney

20

21

22

23

24

                                              Page 6 of 7
          Case 2:16-cr-00100-GMN-DJA Document 400 Filed 02/12/20 Page 7 of 7



 1

 2
                         CERTIFICATE OF ELECTRONIC SERVICE
 3         This is to certify that the undersigned has served counsel for Defendant with the

 4   foregoing by means of CM/ECF.

 5   February 12, 2020

 6
                                                           //s//
 7                                                 ELHAM ROOHANI
                                                   Assistant United States Attorney
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                          Page 7 of 7
